Exhibit 13 Annual Report to Shareholders The following shareholder information was not previously provided in the Annual Report on Form 10-K: Corporate Offices The Wilber Corporation 245 Main Street P.O. Box 430 Oneonta, New York 13820 Annual Meeting of Shareholders The annual meeting of The Wilber Corporation will be held on April 25, 2008 at 10:00 a.m. at the Holiday Inn Oneonta, 5206 State Highway 23, Oneonta, New York 13820. Annual Report on Form 10-K For the 2007 fiscal year, The Wilber Corporation will file an Annual Report on Form 10-K with the Securities and Exchange Commission. The Form 10-K is available on the World Wide Web as part of the SEC EDGAR database at www.sec.gov. Shareholders may also obtain a copy free of charge by writing to The Wilber Corporation, 245 Main Street, Oneonta, New York, Attention: Secretary. Stock Transfer Agent & Registrar Shareholders wishing to change its name, address or ownership of stock, or to report lost certificates or to consolidate accounts should contact the Company's stock registrar and transfer agent directly at: Registrar & Transfer Company 10 Commerce Drive Cranford, New Jersey 07016-3572 (800) 368-5948 Regulatory Counsel Hinman, Howard & Kattell, LLP 106 Corporate Park Drive, Suite 317 White Plains, New York 10604 Independent Registered Public Accounting Firm KPMG LLP 515 Broadway Albany, New York 12207 Directors and Executive Officers Board of Directors Brian R. Wright, Chairman Alfred S. Whittet, Vice Chairman Douglas C. Gulotty, President and Chief Executive Officer Mary C. Albrecht Olon T. Archer Thomas J. Davis Joseph P. Mirabito James L. Seward Geoffrey A. Smith David F. Wilber, III Executive Officers Joseph E. Sutaris, Executive Vice President, Chief Financial Officer, Treasurer and Secretary 104-K
